DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 4, 5, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAKAMURA et al. (US 2020/0301266 hereinafter refer as “NAKAMURA”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, NAKAMURA discloses a light source optical system (1, see Figs. 2, 10-11, and 22A-22B) comprising: a first optical system (23, see Figs. 10, 11A, and 22A-22B, Para. 0096) configured to guide a first light beam having a first wavelength emitted from a light source (21, Figs. 10 and 11A, Para. 0098-0100) to a wavelength conversion element (26, see Figs. 10 and 11A, Para. 0096, 0098); the wavelength conversion element configured to convert the first light beam (e.g. blue light) into a second light beam (e.g. e fluorescence light, see Para. 0111-0112) having a second wavelength different from the first wavelength (see Para. 0117), and emit the second light beam; and a second optical system (dichroic mirror 24 and second optical system 25, see Figs. 11A-11B, Para. 0096) through which the second light beam emitted from the light conversion element passes (see Fig. 11A), the second optical system including a light guide element (dichroic mirror 24/242, see Fig. 11A, and 22A-22B) configured to guide a portion of the second light beam from one end surface of the light guide element to the other end surface of the light guide element to separate the portion of the second light beam from the second light beam (see Fig. 11B, Para. 0108-0109, and 0135).

Regarding claim 2, NAKAMURA further discloses the light guide element (dichroic mirror 24/242, see Fig. 11A, and 22A-22B) has: a first surface (24A/24B); and a second surface (e.g. end surface) that the portion of the second light beam enters (see Fig. 11A), wherein a projection area of the second surface is smaller than that of the first surface, the projection area on a plane perpendicular to an optical axis of the second optical system.

Regarding claim 4, NAKAMURA further discloses the first surface (102a, see Fig. 3) of the light guide element reflects the first light beam toward the wavelength conversion element (see Para. 0045).


Regarding claim 5, NAKAMURA further discloses an angle between a normal line of the second surface and the optical axis of the second optical system is smaller than an angle between a normal line of the first surface and the optical axis of the second optical system (25, see Figs. 11A and 11B).

Regarding claim 9, NAKAMURA further discloses the light guide element (24) is disposed intersecting with an optical axis of the second optical system (25) to guide the portion of the second light beam (see Figs. 10, 11A, and 11B) from a region to another region across a plane including the optical axis of the second optical system (see Fig. 11A and 11B).

Regarding claim 10, NAKAMURA further discloses the light guide element (24) is configured to guide the portion of the second light beam to be closer to an optical axis of the second optical system (see Fig. 11A).

Regarding claim 11, NAKAMURA further discloses the light guide element (24) is configured to guide the portion of the second light beam to be farther from an optical axis of the second optical system (see Fig. 11A).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YASUMATSU (US 2019/0041737).
Regarding claim 1, YASUMATSU discloses a light source optical system (2, see Fig. 2) comprising: a first optical system (collimator optical system 22, see Fig. 2, Para. 0052) configured to guide a first light beam (BL) having a first wavelength emitted from a light source (array light source 21, see Fig. 2, Para. 0052, 0054, 0055) to a wavelength conversion element (27, see Fig. 2, Para. 0050); the wavelength conversion element (27) configured to convert the first light beam (BL) into a second light beam (yellow light, YL, see Fig. 2, Para. 0074-0075) having a second wavelength different from the first wavelength, and emit the second light beam (YL); and a second optical system (26 and polarization separation element 50A/150A, the optical element 25A, see Figs. 2 and 5, Para. 0078) through which the second light beam emitted from the light conversion element passes, the second optical system including a light guide element (polarization separation element 50A, 25A) configured to guide a portion of the second light beam from one end surface of the light guide element to the other end surface of the light guide element to separate (e.g. splitting the pencil BL into a pencil BLs as the S-polarization component with respect to the polarization separation element 50A and a pencil BLp as the P-polarization component, see Fig. 2, Para. 0070) the portion of the second light beam from the second light beam (see Fig. 2).

Regarding claim 6, YASUMATSU further discloses the light guide element (50A/25A) is configured to allow the portion of the second light beam (YL) to repeat total internal reflection multiple times in the light guide element and exit from the light guide element (see Fig. 2).

Regarding claim 7, YASUMATSU further discloses the light guide element (25A/50A) is a parallel flat plate having a first end surface and a second end surface (see the annotated figure below), and configured to allow the portion of the second light beam (YL) to enter the first end surface and exit from the second end surface (see Fig. 2).

    PNG
    media_image1.png
    798
    674
    media_image1.png
    Greyscale


Regarding claim 9, YASUMATSU further discloses the light guide element (25A/50A) is disposed intersecting with an optical axis of the second optical system (ax2) to guide the portion of the second light beam (YL) from a region to another region across a plane including the optical axis of the second optical system (see Fig. 2).

Regarding claim 10, YASUMATSU further discloses the light guide element (25A/50A) is configured to guide the portion of the second light beam to be closer to an optical axis of the second optical system.

Regarding claim 11, YASUMATSU further discloses the light guide element is configured to guide the portion of the second light beam to be farther from an optical axis of the second optical system.

Regarding claim 12, YASUMATSU discloses a light source unit (array light source 21, see Fig. 2, Para. 0050) comprising: a first optical system (collimator optical system 22, see Fig. 2, Para. 0052) through which a first light beam (BL) emitted from a light source (21) passes (see Fig. 2); a wavelength conversion element (27, see Fig. 2, Para. 0050) configured to wavelength-convert the first light beam passed through the first optical system into a second light beam (yellow light, YL, see Fig. 2, Para. 0074-0075); and a second optical system (a light collection optical system 26, see Fig. 2, Para. 0050) through which the second light beam passes, the second optical system including a light guide element (polarization separation element 50A, 25A) through which a portion of the second light beam passes.

Regarding claim 13, YASUMATSU discloses image display apparatus (1, see Fig. 1, Para. 0039) comprising: a light source device (illumination device 2, see Figs. 1 and 2, Para. 0039) including: a light source (array light source 21, see Fig. 2, Para. 0050) to emit a first light beam (BL) having a first wavelength; a first optical system (collimator optical system 22, see Fig. 2, Para. 0052) configured to guide the first light beam emitted from the light source (21) to a wavelength conversion element (27, see Fig. 2, Para. 0050); the wavelength conversion element configured to convert the first light beam (BL) into a second light beam (yellow light, YL, see Fig. 2, Para. 0074-0075) having a second wavelength different from the first wavelength, and emit the second light beam; and a second optical system 26 and polarization separation element 50A/150A, the optical element 25A, see Figs. 2 and 5, Para. 0078) through which the second light beam passes, the second optical system including a light guide element (polarization separation element 50A/150A, the optical element 25A) configured to guide a portion of the second light beam from one end surface of the light guide element to the other end surface of the light guide element to separate the portion of the second light beam from the second light beam (see the annotated figure below); an image display element (3, see Fig. 1, Par. 0044) configured to modulate light from the light source device (2) to form an image; and a projection optical system (6, see Fig. 1, Par. 0039, 0047-0048) configured to project the image onto a projection surface (SCR, Para. 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4,  and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUMATSU (US 20190041737).
Regarding claim 2, YASUMATSU further discloses the light guide element (50A, 25A, see Fig. 2) has a first surface; and a second surface that the portion of the second light beam (e.g. BLs1/YL) enters (see Figs. 2 and 5), 
However, YASUMATSU does not explicitly disclose there is a projection area of the second surface is smaller than that of the first surface the projection area on a plane perpendicular to an optical axis of the second optical system.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the YASUMATSU’s light guide thereby the projection area of the second surface is smaller than that of the first surface the projection area in order to provide a desired projection, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, arranging the light guide thereby the projection area of the second surface is smaller than that of the first surface would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 4, YASUMATSU further discloses the first surface (see annotated Fig. 2 above, Para. 0123) of the light guide element reflects the first light beam toward the wavelength conversion element (see Para. 0070, 0123).

Regarding claim 5, YASUMATSU further discloses an angle between a normal line of the second surface and the optical axis of the second optical system is smaller than an angle between a normal line of the first surface and the optical axis of the second optical system.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest “a conditional expression below is satisfied: where, on the plane perpendicular to the optical axis of the second optical system, W2 is an average length of the second surface in a direction perpendicular to a ridge line between the first surface and the second surface in a projection of the light guide element onto the plane, and OL is a diameter of the second light beam at one end of the light guide element closer to the wavelength conversion element along the optical axis”, as recited in the claim .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TANAKA (US 2019/0041735) discloses a light source device that has a blue solid-state light source, a red solid-state light source, a first retardation plate, a dichroic mirror, a phosphor plate, a second retardation plate, and a reflector; TAKANO et al. (US 20210/389652 A1) discloses a light source optical system used with an excitation light source configured to emit first color light includes a wavelength conversion unit configured to receive the first color light emitted by the excitation light source and emit second color light with a wavelength different from a wavelength of the first color light; NAKAMURA et al. (US 2020/0301266 A1) discloses a light-source device includes an excitation light source; an optical element having a reflecting surface to reflect first colored light emitted from the excitation light source; and a wavelength conversion unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875